Citation Nr: 1223283	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  10-39 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of basic eligibility for Department of Veterans Affairs death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen the appellant's previously denied claim for basic eligibility for VA death benefits based upon the alleged service of her deceased spouse.  The Board notes that the basic eligibility claim is the only issue currently on appeal because the appellant did not submit a timely notice of disagreement with respect to the denial on the issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

The appellant was afforded an April 2012 Travel Board hearing before an undersigned Veterans Law Judge.  At that hearing, she submitted additional evidence, accompanied by a waiver of RO review.  38 C.F.R. § 20.1304 (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Basic eligibility for VA death benefits was initially denied in a November 2007 RO decision after the service department certified that the appellant's late spouse lacked qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces during World War II.

2.  Evidence received since the November 2007 decision is cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  The November 2007 RO decision that denied basic eligibility for VA benefits is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has not been received to reopen a claim of legal entitlement to VA death benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, in written statements and testimony before the Board, contends that her late husband served with the United States Armed Forces, Far East (USAFFE), in a unit designated as the Ordnance Service Detachment General Depot from November 1941 to March 1946.  On that basis, she claims entitlement to threshold eligibility for VA death benefits.  

The appellant acknowledges that her initial application for benefits was previously denied because the United States service department was unable to verify her late husband's purported service.  Nevertheless, the appellant claims that she has submitted new evidence showing that her spouse had qualifying active service and that she is thereby entitled to the benefits sought.

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Applicable VA law, however, provides that many of those who served in the Philippine Islands during World War II did not have qualifying active service for the purpose of receiving Veterans benefits.  38 U.S.C.A. § 107 (West 2002).

In determining which World War II-era Philippine service members are legally entitled to benefits, VA is authorized by statute to prescribe regulations governing the evidentiary requirements for establishing the requisite service.  38 U.S.C.A. § 501(a)(1) (West 2002).  Pursuant to that authority, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

With respect to documents submitted to establish a creditable period of service, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b) (2011).  

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements discussed above, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2011).

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  If the United States service department does not certify alleged service, VA must refuse to consider a claim for Veterans' benefits based on that service.  Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997). 

The record shows that in October 2007, the appellant applied for Dependency and Indemnity Compensation, death pension, and accrued benefits on the basis of her late spouse's purported service with the USAFFE.  The RO adjudicators issued a November 2007 administrative finding that the appellant's late husband did not have any service in the recognized guerillas or in any other unit of the Philippine Commonwealth Army that had been incorporated into the United States Armed Forces.  Accordingly, those initial adjudicators determined that the appellant had failed to meet the threshold eligibility requirements for VA death benefits and consequently denied her claim.  

The Board observes that the November 2007 RO adjudicators correctly construed the appellant's application for VA death benefits as an original claim, notwithstanding the fact that, at the time of his death in October 2004, the appellant's spouse had a pending application to reopen a claim for service connection.  That claim had been previously denied based on his lack of qualifying active service.  However, while cognizant that the prior new and material claim remained active at the time of his death, the Board notes that, under VA's governing regulations, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the deceased spouse's lifetime.  38 C.F.R. § 20.1106 (2011).  Therefore, even though that prior new and material claim filed by the appellant's spouse turned on the same issue of qualifying active service as her subsequent application for VA death benefits, she was entitled to consideration of her claim on a de novo basis.  

Following the RO's November 2007 denial of her claim, the appellant did not file a timely notice of disagreement or to perfect a timely appeal.  Therefore, that November 2007 decision is final.  38 U.S.C.A. § 7104 (West 2002 & 2011); 38 C.F.R. § 20.1105 (2011).  

The record thereafter shows that in September 2009 the appellant submitted another application for entitlement to VA death benefits.  However, in an administrative decision issued later that month, the RO declined to reopen her previously denied claim.  Accordingly, the Board must now consider whether new and material evidence has been received in connection with that claim.  That is the operant question with respect to whether the Board has jurisdiction to reach the underlying issue of basic entitlement to VA benefits and adjudicate that issue de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The appellant's claim may be reopened if new and material evidence has been submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the initial November 2007 adjudication, the evidence of record consisted copies of the appellant's marriage contract with her late spouse; his October 2004 death certificate; an application for old age pension from the Philippine Veterans Affairs Office; an affidavit for Philippine Army Personnel dated in September 1977, an affidavit signed by the mayor of the municipality of Hamtic in the province of Antique, Philippines, dated in January 1999; and certifications from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General dated in October 1963 and August 1998.  Additionally, the record included an April 1999 determination from the appropriate service department indicating that the appellant's spouse did not have any qualifying service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas, in the service of the United States Armed Forces.  Consequently, the RO determined that the appellant did not have the requisite service to establish threshold eligibility for VA compensation and, thus, denied his request for benefits. 

In connection with her most recent application for VA benefits, the appellant once again asserted that her late husband had served with the USAFFE as a member of Ordnance Service Detachment General Depot.  She also submitted additional documentation.  Where, as here, a claimant submits a new and material evidence claim that turns on the question of qualifying service, she is entitled to submit new evidence concerning such service by the relevant service department.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  

The documents submitted by the appellant, which were not previously of record and which purported to show that her late husband had the requisite service to establish entitlement to VA benefits, included a November 1998 certification from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General; certifications of service from the Armed Forces of the Philippines, dated in November 2008 and November 2009; a certification of examination from the Veterans Memorial Medical Center in August 1991; an application for old age pension, dated in October 1991; and a census of Filipino Veterans containing the name of the appellant's late spouse.  The appellant also provided a copy of an October 2008 letter, which she had received from the National Personnel Records Center (NPRC), confirming that her late husband was not included in any of the official listings of recognized guerillas or other members of the Philippine Commonwealth Army that served with United States Armed Forces.  

Upon receipt of the newly submitted lay statements and documentation, the RO ascertained that none of that evidence was supportive of the appellant's claim and that the recent letter from the NPRC directly weighed against that claim by confirming that her late husband had lacked qualifying active service.  Accordingly, the RO determined that the recent evidence, while new, was not material and, thus, declined to reopen the appellant's threshold claim for VA benefits.  Notwithstanding that determination, the record thereafter shows that, after the appellant submitted a timely notice of disagreement, the RO contacted the NPRC in an additional attempt to verify her late husband's alleged service.  However, in a response received in November 2010, the NPRC reaffirmed its prior determination that he had no qualifying service as a member of the Philippine Commonwealth Army , including the recognized guerillas, in the service of the United States Armed Forces.

In her subsequent appeal, the appellant has submitted additional documentation, written lay statements, and Board testimony contesting the RO's decision and attesting to her late husband's service with the USAFFE.  She also has testified before the Board that her husband contracted tuberculosis during his period of alleged qualifying service and that complications from that initial illness played a role in his death from pneumonia many years later.  

In considering the above evidence, the Board recognizes that the appellant is competent to testify as to her spouse's service in the Philippine Army's Ordnance Service Detachment General Depot during World War II and his receipt of benefits from the Philippine government thereafter.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, she is competent to offer an account of his wartime experiences of which she has personal knowledge.  Moreover, her assertions are considered credible for the purpose of reopening her claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Additionally, the Board acknowledges that the written statements, testimony, and documentation submitted in support of the appellant's claim are all new because they were not previously considered by VA decision makers.

However, none of that evidence qualifies as material.  The appellant's newly received statements, testimony, and documentation, whether considered alone or in the aggregate, fail to constitute acceptable proof of service in the United States Armed Forces.  None of that new evidence was issued by the appropriate United States service department, nor may it otherwise be accepted as verification of service.  38 C.F.R. § 3.203 (2011).  During the course of this appeal, NPRC has duly considered the appellant's application for VA benefits and has certified that he had no qualifying active service as a member of the Philippine Commonwealth Army.  The Board is bound by that certification.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify claimed service, the applicant's only recourse lies with the service department, not VA).

In light of the foregoing, the Board finds that the evidence that the appellant has recently submitted in connection with his appeal is largely cumulative of the information that was previously of record.  Therefore, that evidence, while new, does not raise a reasonable possibility of substantiating the appellant's previously denied claim for basic entitlement to VA benefits and thus is not material.  38 C.F.R. § 3.156(a) (2011). 

Significantly, neither the paper claims folder nor the Virtual VA file otherwise reveals any lay or clinical evidence, which, by itself or in tandem with other evidence of record, raises a reasonable possibility of substantiating the appellant's claim.  38 C.F.R. § 3.156(a) (2011).  While the newly received evidence shows that the appellant's late husband served in a unit of the Philippines Commonwealth Army, it does not show that he had recognized service in the United States Armed Forces.  Nor does that evidence otherwise establish that the appellant has met the requirements for basic VA benefits eligibility.  38 U.S.C.A. § 501(a)(1) (West 2002); 38 C.F.R. § 3.203(a) (2011).  Accordingly, the Board has no basis to disturb the RO's original decision denying the appellant's request for VA death benefits based on a lack of qualifying service. 

In sum, the Board finds that none of the evidence received since the previous final denial of the appellant's claim for basic entitlement to Veterans benefits rises to the level of new and material under VA's applicable regulations.  Accordingly, the Board concludes that none of that newly received evidence is sufficient to reopen the appellant's claim and, thus, that claim must remain denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In reaching this conclusion, the Board wishes to emphasize that it remains sympathetic to the appellant and does not question the sincerity of her belief that she is entitled to VA benefits based upon her late husband's service.  Nevertheless, the Board is without authority to grant the appellant's appeal on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104 (West 2002 & 2011); Harvey v. Brown, 6 Vet. App. 416 (1994).

Finally, the Board observes that the provisions of the law regarding notice and assistance with development have no effect on an appeal where, as here, the law, and not the underlying facts or development of the facts, is dispositive in a matter.  38 U.S.C.A. § 5103A (West 2002 & 2011); Manning v. Principi, 16 Vet. App. 534 (2002).  There is no duty to notify or assist in a case, such as this, in which a claim cannot be substantiated because there is no legal basis for entitlement or because undisputed facts render the appellant ineligible for the requested benefit.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  

In any event, the Board observes that the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls upon party attacking agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Board considers it significant that the written statements and testimony she has submitted throughout the pendency of this appeal suggest actual knowledge of the elements necessary to substantiate her claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim). 


ORDER

New and material evidence not having been received, the application to reopen the claim of basic eligibility for VA benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


